DETAILED ACTION
Applicant: BONITARIBUS, Michael H. and COLE, Curtis
Assignee: Solar Light Company, Inc.
Attorney: Mark T. Vogelbacker (Reg. No.: 58,877)
Filing: Continuation Application filed 14 May 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 4-5, 7-8, 12-13, 15-22, and 29-31 are currently pending before the Office.  Claims 2-3, 6, 9-11, 14, and 23-28 have been cancelled, claims 1 and 30 have been further amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2022 was filed after the mailing date of the Non-Final Rejection on 07/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97 since the corresponding fee was paid.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 26 January 2022 have been fully considered but they are not persuasive.
First, the Applicants argue that “a broad band UVA light source” is inherently “a source that emits light over most, if not all, of the UVA spectrum” (App. Arg., Pg. 7).  The Examiner agrees that the claim interpretation could have been more precise, and has amended the interpretation to be “a source including at least two wavelengths in the ultraviolet A (UVA) spectrum”.  Since a “broad band source” may Science Direct, Encyclopedia of Physical Science & Technology, 2003).  A broadband source with 


    PNG
    media_image1.png
    420
    1179
    media_image1.png
    Greyscale

at least two wavelengths in the ultraviolet A spectrum would correspond to the claimed “broad band UVA light” since, otherwise, it would be unclear how many wavelengths would be “most” of the “UVA spectrum” or which definition of ultraviolet A radiation would be covered since some sources define UVA radiation to be 320-400 nm (Center for Science Education, Ultraviolet (UV) Radiation, 2017, scied.ucar.edu) and others define it to be 315-400 nm (World Health Organization, Radiation: Ultraviolet (UV) radiation, 9 March 2016, who.int).  If the Applicants want a specific wavelength range covered by the claims, then the wavelength range should be added to the claims.
Second, the Applicants argue that “Tanaka is not a related field of endeavor” (App. Arg., Pgs. 9-11).  The Examiner respectfully disagrees.  In response to applicant's argument that Tanaka is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kaminski is directed to an ultraviolet radiation protection evaluator of sunscreen compositions (Kaminski et al.: Abstract) and Tanaka et al. is directed to sunscreen compositions and evaluating sun protection factor (SPF) and protection grade of UVA (PA) (Tanaka et al.: ¶¶85-88).  Both references are related to sunscreen protection determinations.
Third, Applicants argue that “it would not have been obvious to one skilled in the art to modify Kaminski by deleting Kaminski’s scanning monochromator and inserting a broad band UVA light App. Arg., Pg. 11).  The Examiner respectfully disagrees.  In response to applicant's argument that it would not have been obvious to exchange light sources, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, in view of the ability to determine protection factor of UVA (PFA), protection grade of UVA (PA), and minimal persistent pigment darkening dose (MPPD) utilizing a solar simulator including UVA light in the 320-400 nm spectrum as is disclosed in Tanaka et al. at Paragraphs 85-86, it would have been obvious to combine the teachings of Kaminski et al. and Tanaka et al. to evaluate UVA protection, PFA & PA, as well as UVB protection, e.g. SPF, for prolonged sun protection as is discussed in Tanaka et al. at Paragraph 3.
Fourth, Applicants argue it would not be obvious to combine diffuse reflectance spectroscopy (DRS) and a broad band UVA light source (App. Arg., Pgs. 11-13).  The Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., diffuse reflectance spectroscopy) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims do not contain any limitations that require diffuse reflectance spectroscopy (DRS).  Kaminski et al. discloses the claimed method and devices for measuring sunscreen protection by exposing skin to light, detecting response, applying sunscreen, exposing skin and sunscreen to light, and calculating the protection factors (see below) and Tanaka et al. discloses utilizing a broad band UVA with motivation from Tanaka et al. for combining teachings from the references to utilize a broad band UVA source to determine PFA, PA, and MPPD sun protection for sunscreen compositions (see above, ¶3; ¶¶85-86).  
Fifth, the Applicants argue that the patented claims fail to disclose “broad band UVA light” and the “double patenting rejection should be withdrawn” (App. Arg., Pg. 13).  The Examiner respectfully disagrees.  The patented claims and the instant application claims are almost identical, but for the Tanaka et al. as discussed above and below in the rejections.  Accordingly, Applicants arguments are unpersuasive, unless and until, further detail is added to the claims to avoid the cited art.

Claim Interpretation
The following claim limitations will be interpreted in view of their Broadest Reasonable Interpretation (see MPEP 2111), as detailed below, in view of the fact that the Specification did not provide formal definitions specifically limiting the interpretation of terms: 
The term/phrase “broad band UVA light” (claims 1, 4-5, 7-8, 12-13, 15-22, and 29) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of "broad band UVA", could correspond to, for example, a source including at least two wavelengths in the ultraviolet A (UVA) spectrum.  
The term/phrase “measuring with a photodetector” (claims 1, 4-5, 7-8, and 30) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of "photodetector", could correspond to, for example, a detector responsive to light, a photomultiplier tube, a photo diode, or any other detector capable of imaging.  
The term/phrase “wherein the emitted light conduit and the remitted light conduit are in contact with the skin, and in contact with each other at the surface of the skin” (claims 1, 22, and 29) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of "emitted/remitted light conduit" could correspond to, for example, the emitted/remitted light conduit including the optical interface, the sides, length, width, and the accompanying structure between the skin and the photosensor (e.g. remitted light conduit) and light source (e.g. emitted light conduit), respectively.  Additionally, the intended scope for “in contact” could correspond to, for example, the light conduits having surfaces touching each other or skin without any other layers, materials, perspiration, liquid, sunscreen, or intervening materials, it could correspond to the light conduits 
These interpretations are not given to dispute the enablement of the terms used, but are given to delineate the broadness of the claims as currently claimed.  The Examiner’s reference to “specific definitions” refers to Applicant(s) ability to be their “own lexicographer” (see MPEP §2111.01 - inventor may define specific terms used to describe the invention, but must do so “with reasonable clarity, deliberateness, and precision”).  Any “special meaning” assigned to a term “must be sufficiently clear in the Specification that any departure from common usage would be so understood by a person of experience in the field of the invention” Multiform Desiccants Inc.v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998).  Prior art may be amended around by inserting further limitations in the claims which differentiate the invention from the cited art by providing further detail that defines around the above interpretations by providing further detail into how structures are arranged, how functions/properties are performed, and/or the relevant radiation, assuming there is support for the limitations in the disclosure or from the general knowledge of a person having ordinary skill in the related art.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-8, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaminski et al. (US Pat. 5,640,957) and Tanaka et al. (US Pub. 2015/0216766).
Regarding claim 1, Kaminski et al. discloses a method of measuring the protection of a sunscreen composition (Kaminski et al.: Figs. 2-4; Abstract - ultraviolet radiation protection evaluator for determining the effectiveness and protection rating of sunscreen), the method comprising:
exposing skin (Fig. 4 skin 38) to a known intensity of UVA light (Fig. 3 skin 32 epidermis 39; C.3:L.28-31 – UVA region scanned);
measuring the amount of remitted light from the skin (Fig. 3; Fig. 4; C.4:L.19-25; C.4:L.61-65);
applying sunscreen to the skin (Fig. 2 sunscreen 34; C.3:L.57-65; C.4:L.58-60);
exposing the skin (Fig. 2 skin 32) to which the sunscreen (Fig. 2 sunscreen 34) has been applied to the known intensity of emitted light (Fig. 2; C.3:L.57-65);
measuring with a photodetector (Fig. 4 photomultiplier 47; C.4:L.34-35) the amount of light remitted from the skin to which the sunscreen has been applied (Fig. 2; C.3:L.57-65); and
calculating an UltraViolet-A Protection Factor (UVA-PF) of the sunscreen (C.4:L.55-C.5:L.6) by comparing the amount of light remitted from the skin with the sunscreen to the amount of light remitted from the skin without the sunscreen (Fig. 4 computer 46; C.4:L.55-C.5:L.6 Computer 46 then computes the average sun protection factor for the desired range, whether it be the UVA . . . it is generally contemplated that the ratio of the average signal computed by computer 46 for untreated skin to the average value for treated skin will be a reliable indicator of sun protection factor or SPF
wherein the light is emitted (Fig. 4 source monochrometer 12 transmitting bundle 20) and measured by a light emission (Fig. 4 detector monochrometer 14 receiving bundle 22) and sensing device (Fig. 4 photomultiplier tube 47) having:
a light source configured to produce UVA light (Fig. 4 lamp 16);
an emitted light conduit for conducting the emitted light (Fig. 4 source monochrometer 12 lamp16 transmitting bundle 20) to the skin (Fig. 4 skin 38); and
a remitted light conduit for conducting the light remitted (Fig. 4 detector monochrometer 14 receiving bundle 22) from the skin (Fig. 4 skin 38) to a photosensor (Fig. 4 photomultiplier tube 47),
wherein the emitted light conduit (Fig. 4; Fig. 10; C.7:L.20-38 probe in contact with the skin of the subject . . . as illustrated in FIG. 10) and the remitted light conduit are in contact with the skin (Fig. 4; Fig. 10; C.7:L.20-38), and are in contact with each other along a distance (Fig. 4; Fig. 10; C.7:L.20-38).
Although Kaminski et al. discloses light across the ultraviolet A spectrum, it discloses scanning the band using monochromator and does not disclose broad band UVA exposure. 
In a related field of endeavor, Tanaka et al. discloses using a light source configured to produce broad band UVA light (Tanaka et al.: ¶86 xenon arc solar simulator including UVA) to determine an ultra-violet-A protection factor for sunscreen (¶86).
In view of the ability to determine UVA protection factors using a UVA broad band source as is disclosed in Tanaka et al. at Paragraph 86, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tanaka et al. with the teachings of Kaminski et al. to utilize a broad band UVA light source in determining an ultra-violet-A protection factor for sunscreen.

Regarding claim 7, Kaminski et al. further discloses wherein the broad spectrum skin protection factor (SPF) is measured (Kaminski et al.: C.4:L.55-C.5:L.6 Computer 46 then computes the average sun protection factor for the desired range, whether it be the UVA, the UVB, or the combined entire ultraviolet range).
Kaminski et al. and Tanaka et al. further disclose wherein light source (Kaminski et al.: C.3:L.28-31 – UVA region scanned; Tanaka et al.: ¶86 – UVA source xenon arc source with filter) has the same spectral proportions to light sources used in clinical Protection Factor in UVA (PFA) evaluations, and shaping a response spectrum of a sensor to be similar to the human Persistent Pigment Darkening (PPD) action spectrum (Kaminski et al.: C.6:L.27-C.7:L.20; Tanaka et al.: ¶86).
Regarding claim 30, Kaminski et al. discloses a method for measuring the protection of a sunscreen (Kaminski et al.: Figs. 2-4; Abstract), the method comprising:
exposing skin to a known intensity of light (Figs. 2-4 lamp 16 transmitting bundle 20; C.3:L.28-31)
measuring the amount of remitted light from the skin (Fig. 3; Fig. 4; C.4:L.19-25; C.4:L.61-65);
applying sunscreen to the skin (Fig. 2 sunscreen 34; C.3:L.57-65; C.4:L.58-60);
exposing the skin (Fig. 2 skin 32) to which the sunscreen (Fig. 2 sunscreen 34) has been applied to the known intensity of emitted light (Fig. 2; C.3:L.57-65);
measuring with a photodetector (Fig. 4 photomultiplier 47; C.4:L.34-35) the amount of light remitted from the skin to which the sunscreen has been applied (Fig. 2; C.3:L.57-65); and
calculating an UltraViolet-A Protection Factor (UVA-PF) of the sunscreen (C.4:L.55-C.5:L.6) by comparing the amount of light remitted from the skin with the sunscreen to the amount of light remitted from the skin without the sunscreen (Fig. 4 computer 46; C.4:L.55-C.5:L.6 Computer 46 then computes the average sun protection factor for the desired range, whether it be the UVA . . . it is generally contemplated that the ratio of the average signal computed by computer 46 for untreated skin to the average value for treated skin will be a reliable indicator of sun protection factor or SPF),
Although Kaminski et al. discloses light across the ultraviolet A spectrum corresponding to different wavelengths of light, it discloses scanning the band using monochromator and does not disclose polychromatic exposure. 
In a related field of endeavor, Tanaka et al. discloses using a polychromatic light from a light source configured to produce broad band UVA light (Tanaka et al.: ¶86 xenon arc solar simulator including UVA), exposing sunscreen to the known intensity of emitted polychromatic light (¶86) to determine an ultra-violet-A protection factor for the sunscreen (¶86).
In view of the ability to determine UVA protection factors using a UVA broad band source as is disclosed in Tanaka et al. at Paragraph 86, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tanaka et al. with the teachings of Kaminski et al. to utilize a polychromatic light source in determining an ultra-violet-A protection factor for sunscreen.

Regarding claim 31, Kaminski et al. and Tanaka et al. further disclose the method further comprising measuring the broad spectrum skin protection factor (SPF) (Kaminski et al.: C.6:L.27-C.7:L.20; Tanaka et al.: ¶¶81-85 SPF value calculated).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaminski et al. (US Pat. 5,640,957) and Tanaka et al. (US Pub. 2015/0216766) as applied to claim 1, above, and further in view of Kanda (US Pat. 5,030,000).
Regarding claim 4, Kaminski et al. and Tanaka et al. disclose the method of claim 1, but are silent regarding the distance separating the conduits.
In a related field of endeavor, Kanda discloses a fiber optic probe for measuring reflectance spectrums (Kanda: Figs. 4-8 light supplying optical fiber 1 light receiving optical fiber 2; Abstract) having a light supplying conduit (Figs. 4-8 light supplying optical fiber 1) and a light receiving conduit (Figs. 4-8 light receiving optical fiber 2) wherein the light supplying and the light receiving conduits are in contact with living tissue (Fig. 6 living tissue 5; C.2:L.23-26) and are in contact with each other (Figs. 4-8) wherein an optical pathway (Fig. 7 jacket 12 cores 13 – jacket correspond to optical pathway) separating the emitted light conduit and the remitted light conduit is between 10-40 microns wide (Fig. 7 jacket 7 cores 13; C.4:L.44-C.5:L.18 the diameter of a core 13 is 30 μm and the jacket 12 has a thickness of 5 μm. in the sensing probe structured as described above, the distance l1 between the centers of the light illuminating core and the light receiving core, which is represented by a sum of the core diameter and twice the thickness of the jacket 12 between cores, can be made 40 μm or less – two jackets correspond to an optical pathway of 10 micrometers separation).
In view of the ability to arrange optical light supply fibers and light receiving fibers in close proximity to image small living tissue as is disclosed in Kanda at Figure 7 and Column 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kanda with the teachings of Kaminski et al. and Tanaka et al. to image small samples with reduced distortion while being able to provide light illuminating and light receiving optical fibers.

Regarding claim 5, Kanda further discloses wherein the optical pathway separating the emitted light conduit and the remitted light conduit is between 10-20 microns wide (Kanda: Fig. 7 jacket 7 cores 13; C.4:L.44-C.5:L.18).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaminski et al. (US Pat. 5,640,957) and Tanaka et al. (US Pub. 2015/0216766) as applied to claim 1 above, and further in view of Stamatas et al., “Non-Invasive Measurements of Skin Pigmentation In Situ”, 11 November 2004, Pigment Cell Research, Vol. 17, Iss. 6, Pgs. 618-626.
Regarding claim 22, Kaminski et al. and Tanaka et al. disclose the method of claim 1, however, they fail to disclose the size of the probe or conduits in contact with each other along a distance of at least 2 mm.
In a related field of endeavor, Stamatas et al. discloses a method of measuring skin pigmentation in situ (Stamatas et al.: Fig. 2 source, probe, skin, analyzer, detector; Abstract), the method comprising: exposing skin (Fig. 2 skin) to a known intensity of light (Fig. 2 source); measuring the amount of remitted light from the skin (Fig. 2 probe, skin, analyzer, detector; Abstract; Pg. 621); wherein the light is emitted and measured by a light emission and sensing device (Fig. 2 source, probe, skin, analyzer, detector; Pgs. 621-622) having an emitted light conduit (Fig. 2 source conduit; Pgs. 621-622) and a remitted light conduit (Fig. 2 analyzer conduit; Pgs. 621-622) that are in contact with the Fig. 2 skin; Pgs. 621-622), and are in contact with each other along a distance of at least 2 mm at the surface of the skin (Fig. 2 probe, skin; Pgs. 621-622).
In view of the ability to obtain a large area of skin pigmentation measurements using a bifurcated fiber optic bundle placed close to the skin as is disclosed in Stamatas et al. at Figure 2 and Pages 621-622, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stamatas et al. with the teachings of Kaminski et al. and Tanaka et al. to obtain a reflectance spectrum for dermatological applications using a probe with fibers bent at 90˚ at the site of skin contact to apply minimal pressure to avoid capillary constriction and skin blanching which increases the emitted and remitted light conduits contact area to the skin and optical conduits are known to have dimensions over 2 mm (Newport, Bifurcated Fiber Optical Bundle, 4.5 mm wide common diameter, obtained 31JUL2020 from https://www.newport.com/p/77533).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, 7-8, 12-13, 15-22, and 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,022,485  in view of Tanaka et al. (US Pub. 2015/0216766).  The instant claims are nearly identical to the patented claims, and only differ in further requiring a ”broad band UVA light” or “polychromatic light” which is obvious in view of Tanaka et al., measuring “with a photodetector” which would have been obvious since measuring “with a photodetector” is the most common way for “measuring the amount of light”, and replacing flat surfaces with “abutting concave and convex surfaces” would have been obvious to allow for a tighter fit between the surfaces.
U.S. Pat. 10,022,485 – Claim 1-20
App. – Claims 1, 4-5, 7-8, 12-13, 15-22, & 29-31
Claim 1. A method of measuring the protection of a sunscreen composition, the method comprising:
exposing skin to a known intensity of light;

measuring the amount of remitted light from the skin;
applying sunscreen to the skin;
exposing the skin to which the sunscreen has been applied to the known intensity of emitted light;
measuring the amount of light remitted from the skin to which the sunscreen has been applied; and
calculating an UltraViolet-A Protection Factor (UVA-PF) of the sunscreen by comparing the amount of light remitted from the skin with the sunscreen to the amount of light remitted from the skin without the sunscreen,
wherein the light is emitted and measured by a light emission and sensing device having:
a light source;
an emitted light conduit for conducting the emitted light to the skin; and
a remitted light conduit for conducting the light remitted from the skin to a photosensor,
wherein the emitted light conduit and the remitted light conduit are in contact with a region of the skin, and are in contact with each other along a distance of at least 2 mm in the region at the surface of the skin.

exposing skin to a known intensity of broad band UVA light; 
measuring the amount of remitted light from the skin; 
applying sunscreen to the skin; 
exposing the skin to which the sunscreen has been applied to the known intensity of emitted broad band UVA light; 
measuring with a photodetector the amount of light remitted from the skin to which the sunscreen has been applied; and 
calculating an UltraViolet-A Protection Factor (UVA-PF) of the sunscreen by comparing the amount of light remitted from the skin with the sunscreen to the amount of light remitted from the skin without the sunscreen, 
wherein the light is emitted and measured by a light emission and sensing device having: 
a light source configured to produce broad band UVA light; 
an emitted light conduit for conducting the emitted light to the skin; and 
a remitted light conduit for conducting the light remitted from the skin to a photosensor, 
wherein the emitted light conduit and the remitted light conduit are in contact with the skin, and are in contact with each other at the surface of the skin.

at least two optical conduits;



a cover sleeve surrounding the at least two optical conduits, the cover sleeve having a first end and an opposing second end;
a hub having a first end and an opposing second end, the second end of the hub being attached to the first end of the cover sleeve; and
a light feed operatively connected to the first end of the hub,
wherein each of the at least two optical conduits has a flat surface, the flat surface of one of the at least two optical conduits facing the flat surface of the other of the at least two optical conduits,
wherein the at least two optical conduits include an emitted light conduit for conducting light emitted from the light feed to skin of a patient and a remitted light conduit for conducting light remitted from the skin to the light sensor,
wherein the emitted light conduit and the remitted light conduit are separated by 10-40 microns, and
wherein the at least two optical conduits are in contact with a region of the skin and in contact 

at least two optical conduits, a first one of the at least two optical conduits being an emitted 
a cover sleeve surrounding the at least two optical conduits, the cover sleeve having a first end and an opposing second end; -4-Preliminary AmendmentAttorney Docket No.: 311748-00035 
a hub having a first end and an opposing second end, the second end of the hub being attached to the first end of the cover sleeve; and 
a light feed operatively connected to the first end of the hub, the light feed configured to produce broad band UVA, wherein each of the at least two optical conduits has a flat surface, the flat surface of the first one of the at least two optical conduits facing the flat surface of the second one of the at least two optical conduits.

at least two optical conduits;



a cover sleeve surrounding the at least two optical conduits, the cover sleeve having a first end and an opposing second end;
a hub having a first end and an opposing second end, the second end of the hub being attached to the first end of the cover sleeve; and
a light feed operatively connected to the first end of the hub,
wherein each of the at least two optical conduits has a flat surface, the flat surface of one of the at least two optical conduits facing the flat surface of the other of the at least two optical conduits,
wherein the at least two optical conduits include an emitted light conduit for conducting light emitted from the light feed to skin of a patient and a remitted light conduit for 
wherein the emitted light conduit and the remitted light conduit are separated by 10-40 microns, and
wherein the at least two optical conduits are in contact with a region of the skin and in contact with each other along a distance of at least 2 mm in the region at the surface of the skin.

at least two optical conduits, a first one of the at least two optical conduits being an emitted light conduit, a second one of the at least two optical conduits being a remitted light conduit; 
a cover sleeve surrounding the at least two optical conduits, the cover sleeve having a first end and an opposing second end; 
a hub having a first end and an opposing second end, the second end of the hub being attached to the first end of the cover sleeve; and 
a light feed operatively connected to the first end of the hub, the light feed configured to produce broad band UVA, wherein one of the at least two optical conduits has a concave surface and the other of the at least two optical conduits has a complementary convex surface, the concave and convex surface facing each other.
1. A method of measuring the protection of a sunscreen composition, the method comprising:

exposing skin to a known intensity of light;
measuring the amount of remitted light from the skin;
applying sunscreen to the skin;
exposing the skin to which the sunscreen has been applied to the known intensity of emitted light;
measuring the amount of light remitted from the skin to which the sunscreen has been applied; and
calculating an UltraViolet-A Protection Factor (UVA-PF) of the sunscreen by comparing the amount of light remitted from the skin with the sunscreen to the amount of light remitted from the skin without the sunscreen,
wherein the light is emitted and measured by a light emission and sensing device having:
a light source;
an emitted light conduit for conducting the emitted light to the skin; and
a remitted light conduit for conducting the light remitted from the skin to a photosensor,
wherein the emitted light conduit and the remitted light conduit are in contact with a region of the skin, and are in contact with each other along a distance of at least 2 mm in the region at the surface of the skin.

exposing skin to a known intensity of polychromatic light from a light source configured to produce broad band UVA light: -6-Preliminary AmendmentAttorney Docket No.: 311748-00035 
measuring the amount of remitted light from the skin; 
applying sunscreen to the skin; 
exposing the skin to which the sunscreen has been applied to the known intensity of emitted polychromatic light; 
measuring with a photodetector the amount of light remitted from the skin to which the sunscreen has been applied; and 
calculating an UltraViolet-A Protection Factor (UVA-PF) of the sunscreen by comparing the amount of light remitted from the skin with the 


Although the conflicting claims are not identical, they are not patentably distinct from each other because the Instant Claims are generally more broad versions of the Patented Claims and the instant claims further require using a “broad band UVA light” or “polychromatic light”.  In view of the ability to determine UVA protection factors using a UVA broad band source as is disclosed in Tanaka et al. at Paragraph 86, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Patented Claims to combine the teachings of Tanaka et al. with the Patented Claims to utilize a broad band UVA light source or polychromatic light source in determining an ultra-violet-A protection factor for sunscreen to arrive at the Instant Claims.  Furthermore, the remaining limitation differences between the Instant Claims and the Patented Claims, for example, measuring “with a photodetector” would have been obvious since measuring “with a photodetector” is the most common way for “measuring the amount of light”, and replacing flat surfaces with “abutting concave and convex surfaces” would have been obvious to allow for a tighter fit between the surfaces.  Instant Application dependent claims 4-5, 7-8, 13, 15, 17-22, 29, and 31 include similar limitations to the Patented dependent claims and are anticipated or obvious variants.

Allowable Subject Matter
Claims 12-13 and 15-22 would be allowable a Terminal Disclaimer were filed or the claims were amended to make them non-obvious in view of the Patented Claims, see above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 12 and 16, the closest prior art references are:
Kaminski et al. – which discloses a method of measuring a protection value of sunscreen (34) using a device having an emitting light fiber optic bundle (20) and a remitted light fiber optic bundle (22) with a cover sleeve (18) for receiving light from the skin (38).  However, Kaminski et al. fails to disclose a hub having first and second ends, the second end of the hub being attached to the first end of the cover sleeve, it fails to disclose the light feed configured to produce broad band UVA, and it fails to disclose wherein each of the at least two optical conduits has a flat surface, the flat surface of the first one of the at least two optical conduits facing the flat surface of the second one of the at least two optical conduits (claim 12) or wherein one of the at least two optical conduits has a concave surface and the other of the at least two optical conduits has a complementary convex surface, the concave and convex surface facing each other (claim 16).

    PNG
    media_image2.png
    816
    461
    media_image2.png
    Greyscale

Cole (US Pat. 3,397,022) – which discloses optical conduits that include square dimensions with flat surfaces that face each other (Fig. 18).  However, Cole fails to disclose a device for measuring 

    PNG
    media_image3.png
    281
    225
    media_image3.png
    Greyscale

Weissman et al. (US Pat. 5,569,923) – which discloses a fiber optic reflectance probe for IR light having an emitting conduit (7), a remitting conduit (8), a cover sleeve (6), a hub (2,3), and a light feed (4).  However, Weissman et al. fails to disclose the light feed configured to produce broad band UVA, it fails to disclose measuring sunscreen protection, and it fails to disclose wherein each of the at least two optical conduits has a flat surface, the flat surface of the first one of the at least two optical conduits facing the flat surface of the second one of the at least two optical conduits (claim 12) or wherein one of the at least two optical conduits has a concave surface and the other of the at least two optical conduits has a complementary convex surface, the concave and convex surface facing each other (claim 16). 

    PNG
    media_image4.png
    528
    390
    media_image4.png
    Greyscale

Helfmann et al. (US Pub. 2017/0108433) – which discloses a sunscreen protection measurement device (Helfmann et al.: ¶219) including a broad band Xenon-light source covering UVA, UVB, ¶219), photo diodes (PD1-4) or a spectrometer (¶219), and a measuring head (Fig. 10).  However, Helfmann et al. fails to disclose a cover sleeve surrounding the at least two optical conduits, it fails to disclose a hub, and it fails to disclose wherein each of the at least two optical conduits has a flat surface, the flat surface of the first one of the at least two optical conduits facing the flat surface of the second one of the at least two optical conduits (claim 12) or wherein one of the at least two optical conduits has a concave surface and the other of the at least two optical conduits has a complementary convex surface, the concave and convex surface facing each other (claim 16).

    PNG
    media_image5.png
    359
    241
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    391
    436
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    386
    357
    media_image7.png
    Greyscale

Furthermore, there isn’t any teaching or motivation for a device for measuring sunscreen protection, the device including at least two optical conduits including an emitted light conduit (12a) and a remitted light conduit (12b), a cover sleeve (14), a hub (13), a light feed (15) configured to produce broad band UVA, wherein each of the at least two optical conduits has a flat surface, the flat surface of the first one of the at least two optical conduits facing the flat surface of the second one of the at least two optical conduits (claim 12) or wherein one of the at least two optical conduits has a concave surface and the other of the at least two optical conduits has a complementary convex surface, the concave and convex surface facing each other (claim 16), in combination with the other claimed elements.  Claims 13, 15, and 17-22 would be allowable based on dependency.

    PNG
    media_image8.png
    517
    673
    media_image8.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884